DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the After-Final Amendment filed on 10/25/2021.  Claims 1-20 are pending in the case.  Claims 1, 11, and 20 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Weitzel on 10/29/2021.
The application has been amended as follows:

1. (Currently Amended) A system comprising:
a microprocessor; and
a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to:
receive data from one or more sensors in a first communication endpoint, the received data being related to a first communication session between the first communication , wherein at least a portion of the received data is a voice stream from the first communication session;
identify, based on the received data, at least one of each of: a first action, a first user, and a first resource;
identify a second user, wherein identifying the second user is based on the portion of the received data that is received from the one or more sensors during the first communication session; and
generate, on the first communication endpoint, at least one of a first simplified user interface command and a simplified user interface command builder, wherein the at least one of the first simplified user interface command and the simplified user interface command builder are generated using a relationship between the first user, the first action, and the first resource.

2. (Previously Presented) The system of claim 1, wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder, and wherein the simplified user interface command builder provides an option, selectable by a user, to provide the first simplified user interface command that is based on a selected relationship between at least two of the first user, the first action, and the first resource.

3. (Previously Presented) The system of claim 1, wherein the first communication session comprises a second communication session with a third communication endpoint, wherein the second communication session is related to the first 

4. (Previously Presented) The system of claim 3, wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the first simplified user interface command, wherein the relationship is configured by a user of the first communication endpoint, wherein generating the first simplified user interface command comprises generating at least a second simplified user interface command, wherein the second simplified user interface command is generated based only on the second communication session, and wherein the second simplified user interface command is generated based on a second action in the second communication session that is unrelated to the first action.

5. (Previously Presented) The system of claim 1, wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the first simplified user interface command, and wherein after generating the first simplified user interface command, a user of the first communication endpoint selects to generate the simplified user interface command builder by selecting an option of the first simplified user interface command, and providing the simplified user interface command builder after selecting the option.

6. (Previously Presented) The system of claim 1, wherein generating the at least one of the first simplified user interface command and the simplified user interface command 

7. (Previously Presented) The system of claim 1, wherein the generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder, and wherein the simplified user interface builder provides a command to get an external resource, wherein the external resource is external to the system.

8. (Previously Presented) The system of claim 1, wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder, wherein a user selects the relationship, wherein the first action comprises sending an email, and wherein a suggested text of the email is dynamically presented to the user based on the user selecting the relationship.

9. (Previously Presented) The system of claim 1, wherein generating the at least one of the first simplified user interface command and the simplified user interface command builder comprises generating the simplified user interface command builder, wherein the simplified user interface command builder comprises a display of the first action, the first 

10. (Previously Presented) The system of claim 1, wherein at least a first portion of the received data is a voice stream from the first communication session, and wherein the identifying the first user is based on at least a second portion of the received data that is received from the one or more sensors during the first communication session.

11. (Currently Amended) A method comprising:
receiving data from one or more sensors in a first communication endpoint, the received data being related to a first communication session between the first communication endpoint and at least a second communication endpoint;
identifying, based on the received data, at least one of each of: a first action, a first user, and a first resource wherein at least a portion of the received data is a voice stream from the first communication session;
identifying a second user, wherein identifying the second user is based on the portion of the received data that is received from the one or more sensors during the first communication session; and


12. (Previously Presented) The method of claim 11, wherein the first user, the first action, and the first resource are displayed at a same time on a display of the first communication endpoint, and wherein the simplified user interface command builder is provided and comprises generating an action text displayed on the display, and further comprising receiving, after the generating based on the relationship, a user selection of at least one of the first user, the first action, and the first resource, wherein the action text on the display changes based on the user selection to display an updated relationship between the first user, the first action, and the first resource based on the user selection.

13. (Currently Amended) The method of claim 11, wherein at least the portion of the received data is received from the one or more sensors during the first communication session.

14. (Canceled)



16. (Previously Presented) The method of claim 11, wherein the simplified user interface command builder is provided, and further comprising adding, by a user of the first communication endpoint, a second action to the simplified user interface command builder after the simplified user interface command builder is provided and displaying the second action on the simplified user interface command builder.

17. (Previously Presented) The method of claim 11, wherein the received data comprises data related to a second communication session and a third communication session, wherein at least one of the second and the third communication sessions is between the first communication endpoint and a third communication endpoint, and wherein the received data is related to the second and the third communication sessions.

18. (Previously Presented) The method of claim 11, wherein at least one of the one or more sensors is an imaging sensor, and wherein at least one of the first action, the first user, and the first resource is identified based on data received from the imaging sensor.

19. (Currently Amended) The method of claim 11, wherein the second user is not a participant in the first communication session.


a microprocessor;
one or more sensors;
a display; and
a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to:
receive data from the one or more sensors, the received data being related to a first communication session between the hand-held communication endpoint and at least a second communication endpoint, wherein at least a portion of the received data is a voice stream from the first communication session;
identify, based on the received data, at least one of each of: a first action, a first user, and a first resource;
identify a second user, wherein identifying the second user is based on the portion of the received data that is received from the one or more sensors during the first communication session; and
generate at least one of a first simplified user interface command and a simplified user interface command builder, wherein the at least one of the first simplified user interface command and the simplified user interface command builder are derived from a relationship between the first user, the first action, and the first resource.

21. (New) The hand-held communication endpoint of claim 20, wherein the second user is not a participant in the first communication session.

22. (New) The system of claim 1, wherein the second user is not a participant in the first communication session.

Allowable Subject Matter
Claims 1-13 and 16-22 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Ryan Barrett/
Primary Examiner, Art Unit 2145